Argued January 25, 1927.
In this action to recover damages for personal injuries to the minor plaintiff, caused by the alleged negligence of the defendant company, defendant moved for a new trial and judgment n. o. v.; the first motion was granted by the court below and the second was refused. Notwithstanding the fact that defendant asked for a new trial, we now have before us a complaint that error was committed in granting this motion; appellant contends the court erred in not entering judgment in its favor, because, it argues, the evidence relied on by plaintiffs failed to show defendant guilty of negligence, and the court below should have so ruled instead of granting a new trial.
If this case was upon appeals from judgments in plaintiffs' favor, we might be impressed by the points made in the argument of defendant's counsel, but on appeals from an order granting a new trial, ever since the Act of April 9, 1925, P. L. 221, our review is greatly restricted and we will not make any such extensive examination of the evidence as would be required to determine properly appellant's contentions: see Pringle v. Smith, 286 Pa. 152.
The orders appealed from are affirmed. *Page 463